Citation Nr: 0904088	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-32 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for total left knee 
arthroplasty.

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for total right knee 
arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's sister



ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from November 1969 to 
January 1972.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that declined to reopen 
service connection claims for left knee residuals of injury 
and menisectomy and a right knee condition.

The veteran presented sworn testimony in support of her 
appeal during a hearing before the undersigned Veterans Law 
Judge in October 2007.  A transcript of that hearing has been 
included in the claims folder. 


FINDINGS OF FACT

1.	Service connection for left knee residual of injury and 
meniscectomy and a right knee condition was denied in an 
unappealed December 2001 rating decision.

2.	The record with regard to the claim for service connection 
for total left knee arthroplasty is cumulative and redundant 
of the evidence of record at the time of the prior final 
decision. 

3.	The record with regard to the claim for service connection 
for total right knee arthroplasty does not contain any new 
evidence that relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.	The December 2001 rating decision that declined to reopen 
claims for service connection for left knee residual of 
injury and meniscectomy and a right knee condition is a 
finally adjudicated claim.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.	New and material evidence has not been received to reopen 
a claim for service connection for total left knee 
arthroplasty.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).

3.	New and material evidence has not been received to reopen 
a claim for service connection for total right knee 
arthroplasty.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; and (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in the context of a claim to reopen a previously denied 
claim for service connection, the notice requirements of 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159 require VA to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Court further held that the 
failure to provide notice of what constitutes material 
evidence in this context would generally be the type of error 
that has the natural effect of producing prejudice because it 
would constitute a failure to provide a claimant notice of a 
key element of what it takes to substantiate a claim to 
reopen.

Here, the RO sent correspondence in February 2004, and March 
2006; rating decisions in April 2004 and June 2005; and a 
statement of the case in August 2006.  These documents met 
the requirements set forth by the Court in Kent and discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and 
the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the March 2007 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  
Furthermore, the Board finds that if there is any deficiency 
in the notice to the veteran or the timing of the notice it 
is harmless error.  Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

New and Material Evidence

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  In 
the present appeal, service connection for residuals of 
meniscectomy of the left knee was originally denied in a May 
1973 Board decision.  The veteran applied to reopen his claim 
for service connection for a left knee condition and open a 
claim for service connection for a right knee condition in 
February 2001.  However, the RO declined to reopen the left 
knee claim and denied service connection for a right knee 
condition in a December 2001 rating decision.  The veteran 
did not file a timely appeal of the December 2001 decision.  
Thus, it became final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.200, 20.1103. 

Under the applicable law, a finally adjudicated claim may 
only be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In her October 2007 hearing, the veteran testified that she 
is entitled to service connection for a left knee disability 
because her period of active duty aggravated a pre-existing 
problem with her left knee.  She asserted that the increase 
in her left knee disability has caused her to undergo two 
surgeries, including a total knee replacement in 1999, and 
impacted her job performance.  She also claimed that her left 
knee condition has caused a chronic condition in her right 
knee.  

A. Total left knee arthroplasty

At the time of the December 2001 denial, the evidence before 
VA consisted of the prior May 1973 Board decision, the 
veteran's service medical records, her own statements that 
her pre-existing left knee disability was aggravated in 
service, an October 2001 VA examination report, and private 
treatment records from March 1999 to June 2000.  The evidence 
showed that the veteran had a meniscectomy performed on her 
left knee prior to service.  The record also revealed that 
she experienced a degeneration of her knee after service that 
ultimately resulted in a total knee replacement in June 1999.  
However, the record did not demonstrate that her left knee 
condition was aggravated by her period of active duty.  The 
evidence also did not show that her current knee problems 
were incurred during service.  Accordingly, the RO denied the 
claim.

The veteran applied to reopen a claim for service connection 
for total left knee arthroplasty in January 2004.  However, 
the current record contains essentially the same evidence 
submitted to agency decision makers in December 2001.  VA 
treatment records from December 2001 to April 2006 show that 
the veteran has reported having left knee pain since her 
replacement surgery.  Yet, there is no evidence indicating 
that her left knee disability was incurred in or aggravated 
by her period of active duty.  Moreover, the contentions of 
the veteran and her sisters that she had a preexisting left 
knee condition that was aggravated by service are the same as 
those submitted at the time of her previous claim. 

In sum, since the current record is cumulative and redundant 
of the evidence of record at the time of the prior final 
decision, the Board finds that new and material evidence has 
not been received.  Therefore, the claim must remain denied.

B. Total right knee arthroplasty

The evidence before VA at the time of the December 2001 
rating decision consisted of the veteran's service medical 
records, her own statements that a chronic condition in her 
left knee had caused a disability in her right knee, an 
October 2001 VA examination report, and private treatment 
records from March 1999 to June 2000.  Although the veteran's 
medical records showed that she was diagnosed with mild right 
knee chondromalacia in service, the evidence indicated that 
the condition was acute and transitory.  No permanent 
residual or chronic disability of the right knee was shown 
following service.  Private treatment records showed that she 
was diagnosed with mild degenerative joint disease of the 
right knee in March 1999.  However, the evidence did not show 
that that condition was incurred in or aggravated by service.  
Thus, the RO denied service connection.

The veteran applied to reopen her claim for service 
connection for total right knee arthroplasty in January 2004.  
In support of her application, she submitted private 
treatment records from June 1978 to December 1989, letters 
from two of her sisters dated October 2004 and February 2005, 
and VA outpatient treatment records from December 2001 to 
April 2006.  However, after a thorough review of the 
evidence, the Board finds that none of the new evidence 
submitted relates to an unestablished fact necessary to 
substantiate the claim.  

The Board acknowledges the assertions of the veteran and her 
sisters regarding the cause of her right knee condition.  
However, as laypersons without ostensible medical expertise, 
they are not competent to provide a diagnosis or opine on a 
matter requiring knowledge of medical principles.  Bostain v. 
West, 11 Vet. App. 124 (1998), Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  Further, their contentions are 
cumulative of those considered at the time of the last final 
decision on this issue. 

In light of the evidence, it is the determination of the 
Board that new and material evidence has not been submitted.  
Thus, the claim for service connection for total right knee 
arthroplasty must remain denied.


ORDER

Service connection for total left knee arthroplasty remains 
denied because new and material evidence has not been 
received to reopen the claim.

Service connection for total right knee arthroplasty remains 
denied because new and material evidence has not been 
received to reopen the claim.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


